Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1-20 are pending.  
Claims 1-20 stand rejected.  

Claim Interpretation
The examiner notes that the Specification recites in Para. 69: “In the claims, the phrase "computer storage medium" and variations thereof does not include waves or signals per se and/or communication media”.  As a result, the examiner is interpreting “computer-readable storage medium” of Claims 15-20 as excluding signals and carrier waves, which are non-statutory subject matter.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,965,621 in view of Cooper et al. (Pub. No.: US 20160205071 A1), hereafter referred to as Cooper. Although the claims at issue are not identical, they are not patentably distinct from each other because both conflicting claims recite a method comprising: negotiating, by a software-defined network ("SDN") agent executed by a processor of a device, with an SDN controller, a user plane path configuration for an application flow through at least part of a radio access network, wherein the radio access network comprises a first network slice to support connectionless services and a second network slice to support connection-oriented services.  
Claim 1 of U.S. Patent No. 10,965,621 fails to clearly recite establishing, by the SDN agent, a local table to be used to determine how to route packets for an application instance that utilizes the application flow; measuring, by the SDN agent, a network condition of the radio access network; adapting, by the SDN agent, the local table to a device condition and the network condition; and directing, by the SDN agent, the application flow based upon the local table.  
Cooper teaches establishing, by the SDN agent (SDN switch 102, Para. 26, FIG. 1), a local table to be used to determine how to route packets (SDN switch 102 routing existing data flows using flow tables 106, Para. 25, FIG. 1) for an application instance that utilizes the application flow (Flows may correspond to packets being transported according to any protocols within (7) application layer).  
Cooper teaches measuring, by the SDN agent (a fully functional firewall product that integrates an OpenFlow switch into the product appliance, Para. 60.  The security appliance 902 may be integrated with SDN switch 906, Para. 135, FIG. 9), a network condition of the radio access network (At some point, security appliance 1002 may determine that the traffic can be “fast pathed” and program the local switches, Para. 138, FIG. 10).  
Cooper teaches adapting, by the SDN agent (The security appliance 902 may be integrated with SDN switch 906, Para. 135, FIG. 9.  Security appliance 1002 may determine that the traffic can be “fast pathed” and program the local switches, Para. 138, FIG. 10), the local table (modifies flow table of affected switches, Para. 142) to a device condition (program the local switches, Para. 138) and the network condition (the traffic can be “fast pathed”, Para. 138).  
Cooper teaches directing, by the SDN agent (The security appliance 902 may be integrated with SDN switch 906, Para. 135, FIG. 9.  Security appliance 1002 may determine that the traffic can be “fast pathed” and program the local switches, Para. 138, FIG. 10), the application flow based upon the local table (SDN switch(s) (e.g., ToR Switch 1008a) establishes optimized route for flow, Para. 143).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cooper with the limitations of claim 1 of U.S. Patent No. 10,965,621 since Cooper provides a technique for adapting flow tables for SDN network device, which can be introduced into the limitations of claim 1 of U.S. Patent No. 10,965,621 to ensure utilized flow tables adapt to network changes and to permit SDN network devices to direct network traffic accordingly to detected network changes.  

Claim 2 is rejected on the ground of nonstatutory double patenting as being
unpatentable over claim 7 of U.S. Patent No. 10,965,621 in view of Cooper. Although the claims at issue are not identical, they are not patentably distinct from each other
because both conflicting claims recite the device comprises an Internet of Things device.  

Claim 3 is rejected on the ground of nonstatutory double patenting as being
unpatentable over claim 6 of U.S. Patent No. 10,965,621 in view of Cooper. Although the claims at issue are not identical, they are not patentably distinct from each other
because both conflicting claims recite the device comprises a user equipment device.  

Claim 4 is rejected on the ground of nonstatutory double patenting as being
unpatentable over claim 10 of U.S. Patent No. 10,965,621 in view of Cooper. Although the claims at issue are not identical, they are not patentably distinct from each other
because both conflicting claims recite the device condition comprises a mobility state of the device.  






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. (Pub. No.: US 20160205071 A1) in view of Jagadeesan (Pub. No.: US 7003298 B1), hereafter respectively referred to as Cooper and Jagadeesan.  
	In regard to Claim 1, Cooper teaches A method comprising: negotiating, by a software-defined network ("SDN") agent (SDN switch 102 passes on information, Para. 26, FIG. 1) executed by a processor of a device (SDN switch 102 (or an SDN switching module executable by a processor) uses interface hardware 104, Para. 25, FIG. 1), with an SDN controller (passes on information to SDN controller 108 to determine how the new flow should be routed, Para. 26, FIG. 1), a user plane path configuration (Software Defined Networks (SDN) involve having switch hardware that provides data plane (flows), Para. 23) for an application flow (a SDN comprises one or more controllers which interfaces between the physical or virtual switches and SDN applications, Para. 23) through at least part of a radio access network (passes on information to determine how the new flow should be routed, Para. 26, FIG. 1.  SDN can enable integrated wireless, Para. 61).  
Cooper teaches establishing, by the SDN agent (SDN switch 102, Para. 26, FIG. 1), a local table to be used to determine how to route packets (SDN switch 102 routing existing data flows using flow tables 106, Para. 25, FIG. 1) for an application instance that utilizes the application flow (Flows may correspond to packets being transported according to any protocols within (7) application layer).  
Cooper teaches measuring, by the SDN agent (a fully functional firewall product that integrates an OpenFlow switch into the product appliance, Para. 60.  The security appliance 902 may be integrated with SDN switch 906, Para. 135, FIG. 9), a network condition of the radio access network (At some point, security appliance 1002 may determine that the traffic can be “fast pathed” and program the local switches, Para. 138, FIG. 10).  
Cooper teaches adapting, by the SDN agent (The security appliance 902 may be integrated with SDN switch 906, Para. 135, FIG. 9.  Security appliance 1002 may determine that the traffic can be “fast pathed” and program the local switches, Para. 138, FIG. 10), the local table (modifies flow table of affected switches, Para. 142) to a device condition (program the local switches, Para. 138) and the network condition (the traffic can be “fast pathed”, Para. 138).  
Cooper teaches directing, by the SDN agent (The security appliance 902 may be integrated with SDN switch 906, Para. 135, FIG. 9.  Security appliance 1002 may determine that the traffic can be “fast pathed” and program the local switches, Para. 138, FIG. 10), the application flow based upon the local table (SDN switch(s) (e.g., ToR Switch 1008a) establishes optimized route for flow, Para. 143).  
	Cooper fails to teach the radio access network comprises a first network slice to support connectionless services and a second network slice to support connection-oriented services.  
Jagadeesan teaches the radio access network (a hybrid network, Col. 4, lines 25-27, FIG. 4B) comprises a first network slice to support connectionless services (VoX network 316 is a packet switched network, Col. 4, lines 20-25, FIG. 4B) and a second network slice to support connection-oriented services (circuit switched voice (CSV) modality, Col. 2, lines 59-62.  CSV network 314 may be a relevant cellular network, optionally with the Public Switched Telephone Network (PSTN), Col. 4, lines 20-25, FIG. 4B).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jagadeesan with the teachings of Cooper since Jagadeesan provides a technique for a network arrangement to support circuit switched and packet switched communications, which can be introduced into the system of Cooper to permit SDN network devices to support capabilities of either connectionless communications and connection-oriented communications as needed by the requirements of wireless devices to conduct communications chosen by users.  


In regard to Claim 9, Cooper teaches A device (SDN switch 102 passes on information, Para. 26, FIG. 1) comprising: a processor; and a memory that store a software-defined network ("SDN") agent (SDN switch 102 (or an SDN switching module executable by a processor) uses interface hardware 104, Para. 25, FIG. 1) that, when executed by the processor, causes the processor to perform operations comprising negotiating, with an SDN controller (passes on information to SDN controller 108 to determine how the new flow should be routed, Para. 26, FIG. 1), a user plane path configuration (Software Defined Networks (SDN) involve having switch hardware that provides data plane (flows), Para. 23) for an application flow (a SDN comprises one or more controllers which interfaces between the physical or virtual switches and SDN applications, Para. 23) through at least part of a radio access network (passes on information to determine how the new flow should be routed, Para. 26, FIG. 1.  SDN can enable integrated wireless, Para. 61).  
Cooper teaches establishing a local table to be used to determine how to route packets (SDN switch 102 routing existing data flows using flow tables 106, Para. 25, FIG. 1) for an application instance that utilizes the application flow (Flows may correspond to packets being transported according to any protocols within (7) application layer).  
Cooper teaches measuring a network condition of the radio access network (At some point, security appliance 1002 may determine that the traffic can be “fast pathed” and program the local switches, Para. 138, FIG. 10).  
Cooper teaches adapting the local table (modifies flow table of affected switches, Para. 142) to a device condition (program the local switches, Para. 138) and the network condition (the traffic can be “fast pathed”, Para. 138).  
Cooper teaches directing the application flow based upon the local table (SDN switch(s) (e.g., ToR Switch 1008a) establishes optimized route for flow, Para. 143).  
Cooper fails to teach the radio access network comprises a first network slice to support connectionless services and a second network slice to support connection-oriented services.  
Jagadeesan teaches the radio access network (a hybrid network, Col. 4, lines 25-27, FIG. 4B) comprises a first network slice to support connectionless services (VoX network 316 is a packet switched network, Col. 4, lines 20-25, FIG. 4B) and a second network slice to support connection-oriented services (circuit switched voice (CSV) modality, Col. 2, lines 59-62.  CSV network 314 may be a relevant cellular network, optionally with the Public Switched Telephone Network (PSTN), Col. 4, lines 20-25, FIG. 4B).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jagadeesan with the teachings of Cooper since Jagadeesan provides a technique for a network arrangement to support circuit switched and packet switched communications, which can be introduced into the system of Cooper to permit SDN network devices to support capabilities of either connectionless communications and connection-oriented communications as needed by the requirements of wireless devices to conduct communications chosen by users.  


In regard to Claim 15, Cooper teaches A computer-readable storage medium having instructions stored herein that, when executed by a processor of a device (SDN switch 102 (or an SDN switching module executable by a processor) uses interface hardware 104, Para. 25, FIG. 1), cause the processor to perform operations comprising: negotiating, with an SDN controller (passes on information to SDN controller 108 to determine how the new flow should be routed, Para. 26, FIG. 1), a user plane path configuration (Software Defined Networks (SDN) involve having switch hardware that provides data plane (flows), Para. 23) for an application flow (a SDN comprises one or more controllers which interfaces between the physical or virtual switches and SDN applications, Para. 23) through at least part of a radio access network (passes on information to determine how the new flow should be routed, Para. 26, FIG. 1.  SDN can enable integrated wireless, Para. 61).  
Cooper teaches establishing a local table to be used to determine how to route packets (SDN switch 102 routing existing data flows using flow tables 106, Para. 25, FIG. 1) for an application instance that utilizes the application flow (Flows may correspond to packets being transported according to any protocols within (7) application layer).  
Cooper teaches measuring a network condition of the radio access network (At some point, security appliance 1002 may determine that the traffic can be “fast pathed” and program the local switches, Para. 138, FIG. 10).  
Cooper teaches adapting the local table (modifies flow table of affected switches, Para. 142) to a device condition (program the local switches, Para. 138) and the network condition (the traffic can be “fast pathed”, Para. 138).  
Cooper teaches directing the application flow based upon the local table (SDN switch(s) (e.g., ToR Switch 1008a) establishes optimized route for flow, Para. 143).  
Cooper fails to teach the radio access network comprises a first network slice to support connectionless services and a second network slice to support connection-oriented services.  
Jagadeesan teaches the radio access network (a hybrid network, Col. 4, lines 25-27, FIG. 4B) comprises a first network slice to support connectionless services (VoX network 316 is a packet switched network, Col. 4, lines 20-25, FIG. 4B) and a second network slice to support connection-oriented services (circuit switched voice (CSV) modality, Col. 2, lines 59-62.  CSV network 314 may be a relevant cellular network, optionally with the Public Switched Telephone Network (PSTN), Col. 4, lines 20-25, FIG. 4B).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jagadeesan with the teachings of Cooper since Jagadeesan provides a technique for a network arrangement to support circuit switched and packet switched communications, which can be introduced into the system of Cooper to permit SDN network devices to support capabilities of either connectionless communications and connection-oriented communications as needed by the requirements of wireless devices to conduct communications chosen by users.  


Claim(s) 2, 4, 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper in view of Jagadeesan, and further in view of Zhu et al. (Pub. No.: US 20170164349 A1), hereafter referred to as Zhu.  
	In regard to Claim 2, as presented in the rejection of Claim 1, Cooper in view of Jagadeesan teaches the device.  
	Cooper fails to teach the device comprises an Internet of Things device.  
Zhu teaches the device comprises an Internet of Things device (MTC devices may be serviced in IoT service slice 152(S2) through a connection to AP 602, Para. 75, FIG. 6, 13).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhu with the teachings of Cooper in view of Jagadeesan since Zhu provides a technique for utilizing IoT with respect to devices of network slices, which can be introduced into the system of Cooper in view of Jagadeesan to permit utilization of network slices that include compatibility with emerging IoT arrangements.  

In regard to Claim 4, as presented in the rejection of Claim 1, Cooper in view of Jagadeesan teaches the device.  
	Cooper fails to teach the device condition comprises a mobility state of the device.  
Zhu teaches the device condition comprises a mobility state of the device (resource allocation manager 115 may monitor the mobility status of the UEs 110, Para. 36, FIG. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhu with the teachings of Cooper in view of Jagadeesan since Zhu provides a technique for utilizing IoT with respect to devices of network slices, which can be introduced into the system of Cooper in view of Jagadeesan to permit utilization of network slices that include compatibility with emerging IoT arrangements.  

In regard to Claim 10, as presented in the rejection of Claim 9, Cooper in view of Jagadeesan teaches the device.  
	Cooper fails to teach the device condition comprises a mobility state of the device.  
Zhu teaches the device condition comprises a mobility state of the device (resource allocation manager 115 may monitor the mobility status of the UEs 110, Para. 36, FIG. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhu with the teachings of Cooper in view of Jagadeesan since Zhu provides a technique for utilizing IoT with respect to devices of network slices, which can be introduced into the system of Cooper in view of Jagadeesan to permit utilization of network slices that include compatibility with emerging IoT arrangements.  

In regard to Claim 16, as presented in the rejection of Claim 15, Cooper in view of Jagadeesan teaches the device.  
	Cooper fails to teach the device condition comprises a mobility state of the device.  
Zhu teaches the device condition comprises a mobility state of the device (resource allocation manager 115 may monitor the mobility status of the UEs 110, Para. 36, FIG. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhu with the teachings of Cooper in view of Jagadeesan since Zhu provides a technique for utilizing IoT with respect to devices of network slices, which can be introduced into the system of Cooper in view of Jagadeesan to permit utilization of network slices that include compatibility with emerging IoT arrangements.  




Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper in view of Jagadeesan, and further in view of Shaikh et al. (Pub. No.: US 20170187686 A1), hereafter referred to as Shaikh.  

	In regard to Claim 3, as presented in the rejection of Claim 1, Cooper in view of Jagadeesan teaches the device.  
	Cooper fails to teach the device comprises a user equipment device.
Shaikh teaches the device comprises a user equipment device (networked devices 104 may include hand-held devices, Para. 196, FIGS. 1-2.  Dispatches a lightweight SDN controlling agent to each of the network devices 104 in infrastructure layer 109, Para. 204, FIGS. 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhu with the teachings of Cooper in view of Jagadeesan since Zhu provides a technique for utilizing hand-held devices with respect to SDN agents, which can be introduced into the system of Cooper in view of Jagadeesan to permit users’ hand-held devices to become involved in as SDN agents to provide complete visibility of networks involving SDN controllers.  




Claim(s) 5-8, 11-14 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper in view of Jagadeesan, and further in view of Narayanan et al. (Pub. No.: US 20170187686 A1), hereafter referred to as Narayanan.  

	In regard to Claim 5, as presented in the rejection of Claim 1, Cooper in view of Jagadeesan teaches the device.  
	Cooper fails to teach the local table comprises information that maps a specific application to a specific port of the device; and wherein the application instance is an instance of the specific application.
 	Narayanan teaches the local table comprises information that maps a specific application to a specific port of the device; and wherein the application instance is an instance of the specific application (the table includes each identified flow, and the associated egress port, application.  The data packet will be routed via port 162 to e-mail application 150, Para. 19, FIG. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Narayanan with the teachings of Cooper in view of Jagadeesan since Narayanan provides a table for associating applications with ports, which can be introduced into the system of Cooper in view of Jagadeesan to permit forwarding information to include port information with application usage to ensure more appropriate forwarding processes to be utilized.  


In regard to Claim 6, as presented in the rejection of Claim 1, Cooper in view of Jagadeesan teaches the device.  
	Cooper fails to teach the specific port corresponds to a radio of the device.
 	Narayanan teaches the specific port corresponds to a radio of the device (an information handling system can be a wireless router, a network connected device (cellular telephone, tablet device, etc.), Para. 43).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Narayanan with the teachings of Cooper in view of Jagadeesan since Narayanan provides a table for associating applications with ports that can involve users of wireless devices, which can be introduced into the system of Cooper in view of Jagadeesan to permit forwarding information to include port information with application usage to ensure more appropriate forwarding processes to be utilized for wireless devices.  

In regard to Claim 7, as presented in the rejection of Claim 1, Cooper in view of Jagadeesan teaches the device.  
	Cooper fails to teach the radio enables the device to communicate with the radio access network via the first network slice to support connectionless services.  
Jagadeesan teaches the radio enables the device to communicate with the radio access network via the first network slice to support connectionless services (VoX network 316 is a packet switched network, Col. 4, lines 20-25, FIG. 4B).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jagadeesan with the teachings of Cooper since Jagadeesan provides a technique for a network arrangement to support circuit switched and packet switched communications, which can be introduced into the system of Cooper to permit SDN network devices to support capabilities of either connectionless communications and connection-oriented communications as needed by the requirements of wireless devices to conduct communications chosen by users.  

In regard to Claim 8, as presented in the rejection of Claim 1, Cooper in view of Jagadeesan teaches the device.  Cooper fails to teach the radio enables the device to communicate with the radio access network via the second network slice to support connection-oriented services.
Jagadeesan teaches the radio enables the device to communicate with the radio access network via the second network slice to support connection-oriented services (circuit switched voice (CSV) modality, Col. 2, lines 59-62.  CSV network 314 may be a relevant cellular network, optionally with the Public Switched Telephone Network (PSTN), Col. 4, lines 20-25, FIG. 4B).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jagadeesan with the teachings of Cooper since Jagadeesan provides a technique for a network arrangement to support circuit switched and packet switched communications, which can be introduced into the system of Cooper to permit SDN network devices to support capabilities of either connectionless communications and connection-oriented communications as needed by the requirements of wireless devices.  

In regard to Claim 11, as presented in the rejection of Claim 9, Cooper in view of Jagadeesan teaches the device.  
	Cooper fails to teach the local table comprises information that maps a specific application to a specific port of the device; and wherein the application instance is an instance of the specific application.
Narayanan teaches the local table comprises information that maps a specific application to a specific port of the device; and wherein the application instance is an instance of the specific application (the table includes each identified flow, and the associated egress port, application.  The data packet will be routed via port 162 to e-mail application 150, Para. 19, FIG. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Narayanan with the teachings of Cooper in view of Jagadeesan since Narayanan provides a table for associating applications with ports, which can be introduced into the system of Cooper in view of Jagadeesan to permit forwarding information to include port information with application usage to ensure more appropriate forwarding processes to be utilized.  






In regard to Claim 12, as presented in the rejection of Claim 9, Cooper in view of Jagadeesan teaches the device.  
	Cooper fails to teach a radio; and wherein the specific port corresponds to the radio.
Narayanan teaches a radio; and wherein the specific port corresponds to the radio (an information handling system can be a wireless router, a network connected device (cellular telephone, tablet device, etc.), Para. 43).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Narayanan with the teachings of Cooper in view of Jagadeesan since Narayanan provides a table for associating applications with ports that can involve users of wireless devices, which can be introduced into the system of Cooper in view of Jagadeesan to permit forwarding information to include port information with application usage to ensure more appropriate forwarding processes to be utilized for wireless devices.  

In regard to Claim 13, as presented in the rejection of Claim 9, Cooper in view of Jagadeesan teaches the device.  
	Cooper fails to teach the radio enables communication with the radio access network via the first network slice to support connectionless services.  
Jagadeesan teaches the radio enables communication with the radio access network via the first network slice to support connectionless services (VoX network 316 is a packet switched network, Col. 4, lines 20-25, FIG. 4B).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jagadeesan with the teachings of Cooper since Jagadeesan provides a technique for a network arrangement to support circuit switched and packet switched communications, which can be introduced into the system of Cooper to permit SDN network devices to support capabilities of either connectionless communications and connection-oriented communications as needed by the requirements of wireless devices to conduct communications chosen by users.  

In regard to Claim 14, as presented in the rejection of Claim 9, Cooper in view of Jagadeesan teaches the device.  
	Cooper fails to teach the radio enables communication with the radio access network via the second network slice to support connection-oriented services.
Jagadeesan teaches the radio enables communication with the radio access network via the second network slice to support connection-oriented services (circuit switched voice (CSV) modality, Col. 2, lines 59-62.  CSV network 314 may be a relevant cellular network, optionally with the Public Switched Telephone Network (PSTN), Col. 4, lines 20-25, FIG. 4B).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jagadeesan with the teachings of Cooper since Jagadeesan provides a technique for a network arrangement to support circuit switched and packet switched communications, which can be introduced into the system of Cooper to permit SDN network devices to support capabilities of either connectionless communications and connection-oriented communications as needed by the requirements of wireless devices to conduct communications chosen by users.  

In regard to Claim 17, as presented in the rejection of Claim 15, Cooper in view of Jagadeesan teaches the device.  
	Cooper fails to teach the local table comprises information that maps a specific application to a specific port of the device; and wherein the application instance is an instance of the specific application.
Narayanan teaches the local table comprises information that maps a specific application to a specific port of the device; and wherein the application instance is an instance of the specific application (the table includes each identified flow, and the associated egress port, application.  The data packet will be routed via port 162 to e-mail application 150, Para. 19, FIG. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Narayanan with the teachings of Cooper in view of Jagadeesan since Narayanan provides a table for associating applications with ports, which can be introduced into the system of Cooper in view of Jagadeesan to permit forwarding information to include port information with application usage to ensure more appropriate forwarding processes to be utilized.  



In regard to Claim 18, as presented in the rejection of Claim 15, Cooper in view of Jagadeesan teaches the computer-readable storage medium.  
	Cooper fails to teach the specific port corresponds to a radio.
Narayanan teaches the specific port corresponds to a radio (an information handling system can be a wireless router, a network connected device (cellular telephone, tablet device, etc.), Para. 43).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Narayanan with the teachings of Cooper in view of Jagadeesan since Narayanan provides a table for associating applications with ports that can involve users of wireless devices, which can be introduced into the system of Cooper in view of Jagadeesan to permit forwarding information to include port information with application usage to ensure more appropriate forwarding processes to be utilized for wireless devices.  

In regard to Claim 19, as presented in the rejection of Claim 15, Cooper in view of Jagadeesan teaches the device.  
	Cooper fails to teach the radio enables communication with the radio access network via the first network slice to support connectionless services.  
Jagadeesan teaches the radio enables communication with the radio access network via the first network slice to support connectionless services (VoX network 316 is a packet switched network, Col. 4, lines 20-25, FIG. 4B).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jagadeesan with the teachings of Cooper since Jagadeesan provides a technique for a network arrangement to support circuit switched and packet switched communications, which can be introduced into the system of Cooper to permit SDN network devices to support capabilities of either connectionless communications and connection-oriented communications as needed by the requirements of wireless devices to conduct communications chosen by users.  

In regard to Claim 20, as presented in the rejection of Claim 15, Cooper in view of Jagadeesan teaches the device.  
	Cooper fails to teach the radio enables communication with the radio access network via the second network slice to support connection-oriented services.
Jagadeesan teaches the radio enables communication with the radio access network via the second network slice to support connection-oriented services (circuit switched voice (CSV) modality, Col. 2, lines 59-62.  CSV network 314 may be a relevant cellular network, optionally with the Public Switched Telephone Network (PSTN), Col. 4, lines 20-25, FIG. 4B).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jagadeesan with the teachings of Cooper since Jagadeesan provides a technique for a network arrangement to support circuit switched and packet switched communications, which can be introduced into the system of Cooper to permit SDN network devices to support capabilities of either connectionless communications and connection-oriented communications as needed by the requirements of wireless devices.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826. The examiner can normally be reached Monday-Friday, 10:30am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Joshua Smith  
/J.S./  
9-8-2022  


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477